Citation Nr: 0410605	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to Department of Veterans Affairs benefits, based on 
claimed service.  




ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDING OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces.


CONCLUSION OF LAW

The criteria for status as a "veteran" for purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has applied for VA compensation benefits.  The RO 
denied the claim because the appellant was not a "veteran" for 
purposes of entitlement to VA benefits.  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2003).  The term "veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e) (2003). Service department 
certified recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, prior 
to July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. § 3.8(c) and (d).  Active service will be the period 
certified by the service department. 38 C.F.R. § 3.9(a) and (d) 
(2003).

Title 38 of the United States Code authorizes the Secretary of 
Veterans Affairs (Secretary) to prescribe the nature of proof 
necessary to establish entitlement to veterans' benefits. 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.9 and 
3.203(a), (c), to govern the conditions under which VA may extend 
veterans' benefits based on service in the Philippine Commonwealth 
Army or Recognized Guerrillas.  Those regulations require that an 
applicant prove his service in the Philippine Commonwealth Army or 
Recognized Guerrillas (and thus his veteran status) with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  38 C.F.R. § 3.9(a) (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed Forces 
[of the United States]"), § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) (requiring 
service department verification of service where documentation is 
not available).  

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision on 
such matters is conclusive and binding on VA.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  Thus, if the United States service 
department is unable to verify the applicant's claimed service, 
the applicant's only recourse lies within the relevant service 
department, not VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.9 and 3.203, claimants, including 
Philippine claimants, are not eligible for veterans benefits 
unless a United States service department documents or certifies 
their service.  

In the instant case, the appellant has submitted several 
documents, purportedly issued by Philippine authorities, showing 
that he served as a Recognized Guerilla during World War II.  
However, the service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  

The claimant subsequently responded that the RO had previously 
requested verification of his service using a different spelling 
of his name and he asked that the RO request re-verification of 
his service using the "correct" spelling.  

In August 2003, the RO issued a memorandum regarding the 
verification process, stating, in pertinent part, that 

if the middle name is a common one or if there are minor 
discrepancies in spelling or the middle initial, [the service 
department] will compare the service number, date of birth, place 
of birth and the names of next of kins [sic] provided them on VA 
Form 3101 with the records they have on file...The Service 
Department certified that this individual had no valid military 
service in the Armed Forces of the United States.  There has been 
no new evidence presented, which is different from that 
[previously provided], that would warrant a request for re-
certification under Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

Accordingly, the Board finds that, under the circumstances of this 
case, a Remand to request re-certification of the appellant's 
service would be a fruitless exercise and a waste of VA's 
resources.  See Sondel v. West, 13 Vet. App. 213, 225 (1999).  

The Board is bound by the finding of the service department, and 
thus concludes that the appellant did not have recognized service 
so as to confer eligibility for VA benefits.  Since the law 
pertaining to eligibility for the claimed benefits is dispositive 
of this issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, enhanced 
VA's duty to assist a claimant in developing facts pertinent to 
his claim, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  
In addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The RO has not notified the appellant of the provisions of the 
VCAA.  However, because the law is dispositive of the appellant's 
claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  


ORDER

Entitlement to VA benefits, based on claimed service, is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



